Citation Nr: 1212494	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  07-34 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a left knee disability based on instability.

2.  Entitlement to a separate, compensable disability rating for a left knee disability based on limitation of motion.

2.  Whether the Veteran is competent to handle disbursement of funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1965 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions for the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of whether the Veteran is competent to handle disbursement of funds is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's left knee disability is manifest by no more than slight laxity, subjective complaints of pain and weakness without incapacitating episodes, flexion to 110 degrees, and full extension, with x-ray evidence of mild degenerative changes.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 20 percent for a right knee disability based on instability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2011).

2.  The criteria for a separate rating of 10 percent, but no higher, for a left knee disability based on limitation of motion with arthritis have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, in a June 2006 letter issued prior to a decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  As this letter was sent prior to a May 2007 adjudication of the claim, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  In October 2005 and June 2009, the Veteran was afforded VA examinations in connection with this claim.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

A private outpatient record from June 2004 reflects that the Veteran used a double-hinged upright brace frequently.  The Veteran reported that his leg was swollen.  The examiner indicated that the left knee had a 1+ effusion.  It was noted that the left knee had a more lax ACL than on the opposite side, but there was a certain end point to the laxity.  The examiner opined that the laxity did not warrant an invasive treatment.  The medial and lateral collateral ligaments were deemed intact.

A private treatment note from August 2004 contains the Veteran's complaints of left knee pain.  The examiner noted a mild effusion of the left knee.  The knee was stable medially and laterally.  The examiner opined that an examination of the lateral compartment of the knee did not show any significant symptoms, although there was mild crepitation beneath the kneecap.  An X-ray was deemed unremarkable.

On VA examination in October 2005, the Veteran reported intermittent pain in his left knee.  He self-medicated with Tylenol.  The Veteran reported that he was unable to stand for more than a few minutes or walk more than a few yards.  Stiffness, pain, weakness, and giving way were reported.  The examiner found no instability or deformity.  No episodes of dislocation, subluxation, locking, or effusion were noted.  The Veteran reported severe weekly flare-ups.  The examiner observed forward flexion of the left knee to 135 degrees with pain at 135 degrees.  Repetitive use did not decrease the range of motion.  No ankylosis or arthritis was noted.  The examiner remarked that a review of an X-ray yielded normal results.  The diagnosis given was left knee strain.

A private treatment note from July 2006 reflects that the Veteran's symptoms were improved with use of a knee brace.  The examiner wrote that there was no tenderness to palpation of the left knee.  The range of motion of the left knee was deemed to be full and pain free.

A January 2007 letter from G.D.R., M.D., reflects that the Veteran wore a brace on his left knee.

A private X-ray taken in February 2008 revealed mild medial compartment arthritis of the left knee.  The examiner wrote that the Veteran had a good full knee range of motion.  No crepitance was found with the range of motion.

In May 2008, G.D.R., M.D., wrote that the Veteran experienced slight laxity of the left knee.  He indicated that flexion of the left knee was to 110 degrees, and extension was to 0 degrees.  There was no ankylosis of the knee.  Dr. R. also indicated that the Veteran experienced burning pain and used a knee brace.  He noted instability symptoms.

On VA examination in June 2009, the Veteran reported experiencing pain that rated a five to seven on a 1 (low) to 10 (high) pain scale.  He reported weakness, stiffness, instability, fatigability, and a lack of endurance.  He occasionally took Tylenol.  The examiner noted that the Veteran did not experience flare-ups.  The Veteran used a cane and wore orthopedic shoes.  The examiner further noted that the Veteran had no episodes of dislocation, recurrent subluxation, or constitutional symptoms of inflammatory arthritis.  The examiner observed swelling and tenderness but no deformity or laxity.  Extension of the left knee was to 0 degrees with pain.  Flexion of the left knee was to 140 degrees without pain.  The Veteran wore a brace on his left knee and walked with a limp.  The examiner opined that there was no decrease in any ranges of motion due to pain, weakness, fatigue, or lack of endurance.  An X-ray revealed mild degenerative joint disease.

Under Diagnostic Code 5257 other impairment of the knee, such as recurrent subluxation or lateral instability 10, 20, and 30 percent ratings, are assignable for slight, moderate, and severe impairment, respectively.  38 C.F.R. § 4.71a.

Considering the pertinent facts in light of the above-noted criteria, the Board finds that there is no basis for assignment of a disability rating higher than 20 percent under DC 5257.  

Despite the Veteran's complaints of instability and use of a brace, there has been no objective evidence of severe laxity or recurrent subluxation of the right knee.  In this regard, subluxation and laxity were not found on objective examination in either the October 2005 or June 2009 VA examination.  Additionally, neither VA examiner found instability in the left knee.  While a private outpatient record from June 2004 indicated that laxity was present, the examiner indicated that there was an endpoint to the laxity, and the laxity did not warrant an invasive treatment.  As such, the June 2004 private record does not show that the left knee symptoms were severe.  This point is supported by the August 2004 private treatment record, which showed that the left knee was stable medially and laterally.  While Dr. R. opined in May 2008 that the Veteran had symptoms of instability, he described the laxity as "slight."  As such, this record does not show that the Veteran's symptoms are severe.  The Board finds that the VA and private examination reports outweigh the Veteran's contentions as the VA and private examination reports were created by objective medical personnel impartially reporting the results of a medical examination.  Concerning the Veteran's statements, the Board recognizes that that personal interest may affect the credibility of the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board thus finds that there is no basis for a disability rating in excess of 20 percent for instability as the VA and private examination reports outweigh the Veteran's contentions.  The VA and private examination reports do not show that the Veteran suffers from severe subluxation and laxity in his left knee, as is required for a disability rating in excess of 20 percent under DC 5257.

The Board has additionally considered the Diagnostic Codes pertaining to limitation of motion of the left knee.

Under Diagnostic Code 5260, for limitation of flexion of the leg, a noncompensable rating is assigned when flexion is limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees. A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where the limitation of motion of the specific joint or joints involved is noncompensable, under the applicable diagnostic codes, a maximum rating of 10 percent is warranted where arthritis is shown by x-ray and where limitation of motion is objectively confirmed by evidence of swelling, muscle spasm, or painful motion.  In the absence of limitation of motion, but with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent rating is warranted. A 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).
The Board observes that during the time period relevant to this appeal, the evidence reflects that flexion of the left knee was limited, at worst, to 110 degrees.  The aforementioned flexion measurements are consistent with no more than a 0 percent (noncompensable) rating under DC 5260.

The Board points out that during the time period relevant to this appeal, there has been no evidence of limitation of extension of the left knee.  Hence, the extension measurements are also consistent with no more than a 0 percent (noncompensable) rating under DC 5261.

However, the Veteran has repeatedly reported that he experiences pain in his left knee.  He has reported pain to each medical examiner, and he has additionally discussed his pain in repeated submissions to the RO.  The Board further observes that in conjunction with this objective evidence of painful motion, arthritis has been confirmed by x-ray.  Given the Veteran's painful-albeit, noncompensable-left knee motion, and other symptoms, and the x-ray confirmation of arthritis, a separate disability rating of 10 percent based on painful motion for the left knee appears to be consistent with DeLuca, 38 C.F.R. § 4.40, 4.45, 4.59, and 4.71a, Diagnostic Code 5003 (recognizing the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  However, the medical evidence reflects that no higher rating is assignable, even when functional loss due to pain, weakness and other factors is considered.

The Board has also considered whether there is any basis for assignment of a higher rating for the left knee disability under any other potentially applicable diagnostic code.  However, in the absence of any ankylosis, dislocated or removed cartilage, or other deformity, evaluation of the left knee under any other diagnostic code for evaluating pertaining to musculoskeletal disability of the lower extremities-DC 5256, 5258, 5259, 5262, or 5263-is not appropriate.  See 38 C.F.R. 4.71a.  Moreover, the disability is not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.

Finally, consideration has also been given regarding whether the schedular standards are inadequate for rating purposes, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  
When those two elements are met, the appeal must be referred for consideration of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the service-connected disability.  Additionally, the Veteran has not asserted that his left knee disability interferes markedly with his employment.  The Board notes that he has not been hospitalized for this disability during the pendency of this appeal.  As such, referral for extraschedular consideration is not in order here.


ORDER

A disability rating in excess of 20 percent for a left knee disability, based on instability, is denied.

A separate disability rating of 10 percent, but no higher, for a left knee disability, based on limitation of motion and arthritis, is granted, subject to the law and regulations governing the payment of VA compensation benefits.


REMAND

In a June 2009 decision, the RO determined that the Veteran was not competent to handle disbursement of funds.  In August 2009, the Veteran expressed disagreement with the June 2009 competency determination.

The RO has yet to issue a SOC with respect to the June 2009 determination of incompetency, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should issue an SOC on the issue of competency to handle disbursement of funds.  It should also inform the Veteran of the requirements to perfect an appeal with respect to this issue.  

2.  If the Veteran perfects an appeal with respect to this issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


